UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6818


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KALI A. HILL, a/k/a Eldridge L. Hill, a/k/a Kali, a/k/a Fly,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:03-cr-00162-PMD-1)


Submitted:    August 24, 2009                 Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kali A. Hill, Appellant Pro Se.       Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kali   A.   Hill    appeals        the   district     court’s    order

summarily denying his motion to clarify the presentence report.

We   have   reviewed    the    record    and    find   no    reversible     error.

Accordingly, we affirm the order of the district court.                        See

United States v. Hill, No. 2:03-cr-00162-PMD-1 (D.S.C. May 1,

2008).      We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented     in   the    materials

before   the   court    and   argument      would    not    aid   the   decisional

process.

                                                                          AFFIRMED




                                        2